517 F. Supp. 2d 1365 (2007)
In re: MQVP, INC. TRADEMARK LITIGATION.
MDL No. 1874.
United States Judicial Panel on Multidistrict Litigation.
October 10, 2007.
*1366 Before JOHN G. HEYBURN II, Chairman, D. LOWELL HENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, ANTHONY J. SCIRICA, Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Common party MQVP, Inc. (MQVP) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Eastern District of Michigan. This litigation currently consists of five actions listed on Schedule A, two actions in the Eastern District of Michigan and one action each in the Eastern District of Arkansas, the Central District of California, and the Middle District of Tennessee. The Chapter 7 trustee appointed to the bankruptcy estate of MQVP supports the motion. All other responding parties[1] oppose centralization.
On the basis of the papers filed and hearing session held, we are not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. One of the five actions has purportedly settled. Of the actions that remain, three trademark infringement actions are at an advanced stage, and another action is an only tangentially related defamation action. The proponents of centralization have failed to convince us that Section 1407 transfer is warranted at this time. Alternatives to transfer exist that may be able to minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these five actions is denied.[2]
SCHEDULE A
Eastern District of Arkansas
Mid-State Aftermarket Body Parts, Inc. v. MQVP Inc., C.A. No. 4:03-733
Central District of California
MQVP Inc. v. Pacific Best, Inc., C.A. No. 2:06-860
Eastern District of Michigan
MQVP Inc. v. Auto Body Supply Co., Bky. Advy. No. 2:07-4094
MQVP, Inc. v. Keystone Automotive Industries, Inc., C.A. No. 2:07-10248

*1367 Middle District of Tennessee

Keystone Automotive Industries, Inc. v. MQVP, Inc., et al., C.A. No. 3:07-406
NOTES
[1]  Auto Body Supply Co.; Keystone Automotive Industries, Inc.; Mid-State Aftermarket Body Parts, Inc.; and Pacific Best, Inc.
[2]  The request by the plaintiff in the Eastern District of Arkansas action for fees and costs is denied.